Citation Nr: 1342336	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-08 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2011 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Oklahoma City, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The VAMC denied the claim in September 2011 because the evidence did not show that the Veteran's VA-prescribed back brace issued in 2008 tended to wear out his clothing.  

In response however, the Veteran asserts that the back brace stretched out his shirts and the Velcro portion of the brace has caused his shirts to thin out.  Notably, he also indicates that he recently received a replacement back brace from the "Veterans Office" at Fort Sills.  See December 2011 notice of disagreement and April 2012 VA Form-9.  In light of his contentions, the Board must remand the claim for further development and readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the date and exact office at Fort Sills where he recently received a back brace replacement.  Thereafter, contact the identified office at Fort Sills and request any evidence pertaining to the Veteran's back brace replacement.
Also, the Veteran should be asked to submit any evidence pertaining to this replacement that he has in his possession.  

2.  After taking any further development deemed appropriate, readjudicate the issue on appeal, with consideration of any newly obtained evidence and the Veteran's contentions.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

